Citation Nr: 0930237	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-20 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization for 
back surgery at a private hospital in March 2002.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VAMC in Tampa, 
Florida.  

In May 2006, the Veteran testified before an Acting Veterans 
Law Judge (VLJ).  A copy of the transcript of that hearing is 
of record.  

In August 2007, the Board remanded the Veteran's claim to the 
VAMC in Tampa, Florida for further evidentiary development.  
Following completion of some of the requested actions, the 
VAMC continued to deny the issue on appeal in June 2008 and 
then returned the case to the Board.  

In June 2009, the Board informed the Veteran that the Acting 
VLJ who had conducted the May 2006 hearing was no longer 
employed at the Board and asked him if he wished to have 
another hearing.  One week later, he declined another 
hearing.  

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  




REMAND

Previously, in the August 2007 Remand, the Board asked the 
VAMC, in relevant part, to re-adjudicate the Veteran's 
unreimbursed medical expenses claim under all applicable 
methods.  

Of particular importance to the Board was the fact that the 
VAMC had apparently not considered the appropriate law and 
regulations which allow for reimbursement of unauthorized 
medical expenses incurred in non-VA facilities for service 
connected disabilities, for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or where a veteran has been rated 
totally and permanently disabled due to service-connected 
disability.  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. 
§ 17.120(a) (2008); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998), Hennessey v. Brown, 7 Vet. App. 143, 146 (1994), 
and Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The services must have been rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. 
§ 17.120(b) (2008).  Moreover, VA or other federal facilities 
must have not been feasibly available.  38 U.S.C.A. 
§ 1728(a)(3) (West 2002); 38 C.F.R. § 17.120(c) (2008).  

Significantly, as noted by the Veteran's representative in 
June 2009, the VAMC's June 2008 re-adjudication of the claim 
did not include consideration of the provisions set forth at 
38 U.S.C.A. § 1728.  Indeed, such provisions were not 
contained, or discussed, in the June 2008 supplemental 
statement of the case.  

As the Board's August 2007 remand instructions were not 
complied with in full, further development of the claim is 
warranted.  The Board sincerely regrets the delay in a final 
adjudication that will occur as a result of this second 
remand.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the law pertaining to 
reimbursement of non-VA emergency treatment was recently 
amended, effective October 10, 2008.  See 38 U.S.C.A. § 1728.  
As the Veteran has not been informed of these amendments, he 
should be provided with such changes on remand.  

Accordingly, the case is REMANDED to the VAMC in Tampa, 
Florida, for the following actions:

1.  Inform the Veteran of the law 
pertaining to payment or reimbursement of 
non-VA emergency treatment expenses under 
38 U.S.C.A. § 1728-as well as the 
revisions to this law which became 
effective on October 10, 2008.  Allow him 
an appropriate amount of time to respond.  

2.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  The Veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

